IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
STATESVILLE DIVISION
NO. 5:20-cv-116

ANNA SAWYER,
Plaintiff,

V.

NOTICE OF REMOVAL

WAL-MART STORES EAST, LP and JOHN

DOE,

Defendants.

 

 

TO: The United States District Court

For the Western District of North Carolina

Statesville Division

Defendant Wal-Mart Stores East, LP (“Defendant’’), through its undersigned counsel, does
hereby exercise its right under the provisions of Title 28 U.S.C. § 1441 et seq., to remove this action
from the General Court of Justice, Superior Court Division, Ashe County, North Carolina, in which
this cause is now pending as Case No. 20 CVS 203. Defendant shows unto the Court as follows:

1, This is an action of a civil nature in which the District Courts of the United States
have been given original jurisdiction pursuant to Title 28 U.S.C. § 1332 in that complete diversity of
citizenship existed at the time of the filing of this action and still exists as between the plaintiff on the
one hand and the defendant on the other, and the amount in controversy exceeds the sum of
$75,000.00, exclusive of interest and costs.

2. Under the provisions of 28 U.S.C. § 1441 et seq., the right exists to remove this cause

from the General Court of Justice, Superior Court Division, Ashe County, North Carolina, to the

Case 5:20-cv-00116-KDB-DCK Document1 Filed 08/07/20 Page 1 of 4
United States District Court for the Western District of North Carolina, which is the District where
this action is pending.

3, In her Complaint, plaintiff asserts claims against Defendant sounding in negligence,
and breach of express and implied warranties, and seeks to recover compensatory damages allegedly
arising out of defendants’ conduct.

4. Upon information and belief, plaintiff is now, and was at the commencement of this
action, a citizen and resident of Ashe County, North Carolina.

5. Defendant Wal-Mart Stores East, LP is now, and was at the commencement of this
litigation, a corporation organized under and by virtue of the laws of the state of Delaware, with its
principal place of business in Bentonville, Arkansas.

6. The date on or before which Defendant is required by the Rules of Civil Procedure of
the State of North Carolina to answer or otherwise plead to plaintiff's Complaint has not lapsed.

7. In accordance with the requirements of Title 28 U.S.C. § 1446, Defendant is filing
herewith a copy of all process, pleadings, and orders served upon it in this action (attached as Exhibit
A), and this Notice of Removal is being filed within thirty (30) days after the receipt by the
Defendant, through service or otherwise, of a copy of the initial pleading setting forth the claim for
relief upon which the action is based.

9. Service of this Notice of Removal is being made upon on all parties as required by
law.

WHEREFORE, defendant Wal-Mart Stores East, LP prays that this action be removed to this
Court for further proceedings, as though this action had originally been instituted in this Court.

This the 7th day of August, 2020.

2
Case 5:20-cv-00116-KDB-DCK Document1 Filed 08/07/20 Page 2 of 4
YOUNG MOORE AND HENDERSON P.A.

BY: /s/ Brian O. Beverly

BRIAN O. BEVERLY

State Bar No. 21925

Attorneys for Defendant Wal-Mart Stores
East, LP

P. O. Box 31627

Raleigh, NC 27622

Phone: (919) 782-6860

Fax: (919) 782-6753

brian.beverly@youngmoorelaw.com

3
Case 5:20-cv-00116-KDB-DCK Document1 Filed 08/07/20 Page 3 of 4
CERTIFICATE OF SERVICE

The undersigned attorney hereby certifies that he served the foregoing document upon the
attorneys shown below by email and by depositing a copy of same in the United States mail, postage
prepaid, addressed to said attorneys.

This the 7" day of August, 2020.

YOUNG MOORE AND HENDERSON P.A.

BY: /s/ Brian O. Beverly

BRIAN O. BEVERLY

State Bar No. 21925

Attorneys for Defendant Wal-Mart Stores
East, LP

P. O. Box 31627

Raleigh, NC 27622

Phone: (919) 782-6860

Fax: (919) 782-6753

brian.beverly@youngmoorelaw.com

Served on:

Helen Baddour
Ann Groninger
Johnson & Groninger PLLC
225 East Worthington Avenue, Suite 110
Charlotte, NC 28203

helen@jglawnc.com
ann@jglawnc.com

5059999/940138-038

4
Case 5:20-cv-00116-KDB-DCK Document1 Filed 08/07/20 Page 4 of 4
